This was an action of peaceable entry and forcible detainer brought under the provisions of § 8198 of the General Statutes.
The plaintiff and defendant were, respectively, husband and wife, and occupied, as a home, the apartment on the third floor of 250 Sheridan Street, Bridgeport.
At the close of the plaintiff's evidence the defendant moved for a nonsuit and after some discussion the plaintiff was allowed to, and did, open his case and offer further evidence. Thereafter the defendant rested without offering any evidence.
The plaintiff proved that on April 22, 1950, while he was away at work, the defendant put his clothes out in the hall and locked the door of their apartment, the O.P.A. registration of which was in the name of the husband, alone, as tenant.
The husband and wife had been quarreling for some time and she had frequently told him to get out, and in one of these quarrels the defendant's brother had used physical violence on the plaintiff in the defendant's presence. However, he had continued to live in the apartment. It did not appear that the plaintiff saw, or talked with, the defendant or anyone else, at the time of his exclusion or that he had anticipated it.
Although the plaintiff proved that the locking out effectually excluded him from the apartment, he failed to prove that the detainer was accompanied by the force or threat of force required for relief under the law governing this extraordinary proceeding.Gray v. Finch, 23 Conn. 495, 515; Carrier v. Carrier, 85 Conn. 203,206; Hartford Realization Co. v. Travelers Ins. Co.,117 Conn. 218, 224; Hjorth v. Clark, 13 Conn. Super. Ct. 409, 411.
   Judgment may enter in favor of the defendant.